NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


LARRY B. McGUIRE,                               )
                                                )
             Appellant,                         )
                                                )
v.                                              )      Case No. 2D17-2980
                                                )
U.S. BANK, N.A., as Trustee for                 )
Adjustable Rate Mortgage Trust 2005-9,          )
Adjustable Rate Mortgage Backed Pass            )
Through Certificates, Series 2005-9,            )
                                                )
             Appellee.                          )
                                                )

Opinion filed June 7, 2019.

Appeal from the Circuit Court for Manatee
County; Brian Iten, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa,
(withdrew after briefing); Richard J. Mockler
of Stay In My Home, P.A., Tampa (withdrew
after briefing), for Appellant.

Sara Holladay-Tobias of McGuireWoods,
LLP, Jacksonville, for Appellee.



PER CURIAM.


             Affirmed.
LUCAS and SMITH, JJ., and CASE, JAMES Associate Senior Judge, Concur.




                                     -2-